Title: Thomas Jefferson to the Republican Mechanics of Leesburg, Virginia, 29 March 1809
From: Jefferson, Thomas
To: Leesburg, Va., Republican Mechanics,Littlejohn, John


          The reciept of your kind address, in the last moments of the session of Congress, will, I trust, offer a just apology for it’s late acknolegement.
          Your friendly salutations on the close of my public life, and approbation of the motives which dictated my retirement are recieved with great satisfaction.
          That there should be a contrariety of opinions respecting the public Agents & their measures, & more especially respecting that which recently suspended our commerce, & produced temporary privations, is ever to be expected among free men: and I am happy to find you are in the number of those who are satisfied that the course pursued was marked out by our country’s interest, and called for by her dearest rights. while the principles of our constitution give just latitude to enquiry, every citizen, faithful to it, will, with you, deem embodied expressions of discontent, & open outrages of law & patriotism, as dishonorable as they are injurious; and there is reason to believe that had the efforts of the government against the innovations & tyranny of the belligerent powers been unopposed among ourselves, they would have been more effectual towards the establishment of our rights.
          Unconscious of partiality between the different callings of my fellow citizens, I trust that a fair review of my attentions to the interests of commerce in particular, in every station of my political life, will afford sufficient proofs of my just estimation of it’s importance in the political  social system. what has produced our present difficulties, and what will have produced the impending war, if that is to be our lot? our efforts to save the rights of commerce & navigation. from these, solely & exclusively the whole of our present dangers flow. 
          With just reprobations of the resistance made or menaced against the laws of our country, I applaud your patriotic resolution to meet hostility to them with the energy & dignity of freemen: and thankful for your solicitude for my health & happiness, I salute you with affectionate sentiments of respect. Th: Jefferson Monticello March 29. 09. 
        